CaSe:lQ-lOS??-EEB DOC#229 Filed:OZ/OS/J_Q Entered202/08/1917259221 Pagel Oil

United States Bankruptcy Court
I)istrict of Colorado
ln re _R_it_:har_t_l___._loh_r_t_O_cas_io____ ____ __ __ Case No.

_oebm}'(§)' __ Chaptcr ___7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

l. Pursuant to ll U.S.C. § 329{a) and Bankruptcy Rule 2016(b), l certify that l arn the attorney for the above-named debtor and that compensation

paid to me within one year before the filing of the petition in bankruptcy, or agreed to he paid to met for services rendered or to be rendered on
behalfoi`the debtor(s) in contemplation ol`or in connection with the bankruptcy case is as follows:

For legal scrvices, l have agreed to accept _ $ ___ _ _ _1_,§65._@_
Prior to the filing of this statement I have received $ _ ____ ______1,465.9§1_
Baiance I)uc _ _ $ _ _____ _ ___0-0£_'_

2, The source of the compensation paid to me was:

l Debtor l:l Other {specif`y):

3. The source of compensation to be paid to me is:

l Debtor |:l Other (specif`y):

4. l I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

|:l I have agreed to share the above~discloscd compensation with a person or persons who are not members or associates of my law firrn. A
copy of` the agreement, together with a list of the names ofthe people sharing in the compensation is attached.

5. [n return for the above-disclosed fee, l have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor‘s financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy:_

Preparation and filing of any petition, schedules, statement of affairs and plan which may be requircd;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

[Olher provisions as needed]
Negotiations with secured creditors to reduce to market velue; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2}{A) for avoidance of liens on household goods.

_==-ns=re

6. By agreement with the debtor[s), the above-disclosed fee does not include the following scrvice:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.

___E:ER"F!FI'CATK)'N__` ` " " l

§ l certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the dcbtor(s} in
l this bankruptcy proceeding

!Daled= F§_b_f_l!a_r¥ §_._ 013

_t§t_l_\_tli_chae_l_Mt_N_¢-'_>.ves _ _____ ___ _ _ . _ _ !
Michae| M. Noyes 23054 §
Michae| Noyes, PC i
1873 S. Be||aire Street :
- Suite 1550 .
l Denver, CO 80222-4390

s 303-756-6789 Fax: 303-756-1234

5 ___'ni_<_=hael@m>raslaw:s°m ___

Software Copyright {c} 1996-2018 Best Case. LLC - mvw_beslcase.com Best Cass Bankruptoy

